DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The prior statement of allowability of claims 1, 3, 7 and11 is withdrawn.  This action is made non-final due to the newly presented rejections of claims 1, 3, 7 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Izumida et al. (JP 2000273588 A), herein Izumida.
The examiner has previously provided a machine translation of  (JP 2000273588 A).


 	In regards to claim 2, Izumida teaches a ferritic stainless steel that contains as chemical components in wt%: C: 0.001 to 0.05%, N: 0.001 to 0.05%, Si: 0.3% to 5.0%, Mn: 0.2-1.0%, Cr: 17.0-32.0%, Ni: 0.02-0.60%, Al: 1.0-6.0%, Mo: 0.5-1.5%  and the balance has a component consisting of Fe and unavoidable impurities [0005, 0012].  The composition is limited to the formula: 0.002≦C+N<0.080% [0005, 0013]. Izumida is silent to the presence of P and S in the steel and thus the elements are deemed present at 0 wt.%.  The ranges of the elements overlap those of the claimed elements.   The ranges overlap formula (I), for example Si =4, Al=5 and Cr= 18 are within the taught ranges and leads to: 14 ≤ 4+ 1.15*5+ 0.35*18 = 16.05.

In regards to claim 8, Izumida teaches the limitation of claim 2 as set forth
above. Izumida teaches the alloy is made into a plate [0001]. Izumida does not
teach a sheet/plate thickness.
Izumida discloses the claimed invention except for the thickness range of the
Sheet/plate. It would have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to have made the sheet to the claimed sheet
thickness range, since such a modification would have involved a mere change in the
size of a component. A change in size is generally recognized as being within the level
of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777
(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claims 10 and 12, Izumida teaches the steel is for an electric heating material (heating element) [0018].

Claim 1-3, 8, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takajo et al. (US 6,364,962), herein Takajo.

In regards to claim 1, Takajo teaches an electromagnetic steel alloy contains Cr in an amount from 1.5-20% by weight, Si in an amount from 2.5-10% by weight, further having a maximum total (C+N) content of about 100 ppm by weight [Abstract, Col 3 lines 23-30].  The sheet further contains a maximum amount of about 5% by weight of Al with the remainder being Fe and inevitable impurities [Col 3 lines 23-30, 51-56].  The amount of P is 3 to 5 ppm by weight and the amount of S is 2 to 3 ppm [Col 3 lines 55-61].  The ranges for Si, Al and Cr overlap the claimed ranges. No further elements are required thus the alloy is deemed to meet the consisting of limitation.  The ranges overlap and meet formula (I), for example 18% Cr, 4% Si and 4% Al are within the taught ranges of Takajo and lead to 14 ≤( 4+ (1.15*4)+(18*0.35)=14.9).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Takajo teaches an electromagnetic steel alloy contains Cr in an amount from 1.5-20% by weight, Si in an amount from 2.5-10% by weight, further having a maximum total (C+N) content of about 100 ppm by weight [Abstract, Col 3 lines 23-30].  The sheet further contains a maximum amount of about 5% by weight of Al with the remainder being Fe and inevitable impurities [Col 3 lines 23-30, 51-56].  The amount of P is 3 to 5 ppm by weight and the amount of S is 2 to 3 ppm [Col 3 lines 55-61].  The ranges for Si, Al and Cr overlap the claimed ranges.  No further elements are required thus the alloy is deemed to meet the consisting of limitation.  The ranges overlap and meet formula (I), for example 18% Cr, 4% Si and 4% Al are within the taught ranges of Takajo and lead to 14 ≤( 4+ (1.15*4)+(18*0.35)=14.9).  Takajo further teaches that a maximum of 1% by weight of Cu is added to the steel [Col 7 lines 1-8].   This overlaps the claimed range.

In regards to claims 3 and 8, Takajo further teaches the thickness of the sheet of material is 0.01 to 0.4 mm [Col 3 lines 33-34].  This overlaps the claimed range.

In regards to claim 13, Takajo teaches an electromagnetic steel alloy contains Cr in an amount from 1.5-20% by weight, Si in an amount from 2.5-10% by weight, further having a maximum total (C+N) content of about 100 ppm by weight [Abstract, Col 3 lines 23-30].  The sheet further contains a maximum amount of about 5% by weight of Al with the remainder being Fe and inevitable impurities [Col 3 lines 23-30, 51-56].  The amount of P is 3 to 5 ppm by weight and the amount of S is 2 to 3 ppm [Col 3 lines 55-61].  The ranges for Si, Al and Cr overlap the claimed ranges. No further elements are required thus the alloy is deemed to meet the consisting of limitation.   The ranges overlap and meet formula (I), for example 18% Cr, 4% Si and 4% Al are within the taught ranges of Takajo and lead to 14 ≤( 4+ (1.15*4)+(18*0.35)=14.9).  Takajo further teaches a maxmium amount of Mo and W is about 5% [Col 7 lines 7-12].  These ranges overlap the claimed ranges. Takajo further teaches that a maximum of 1% by weight of Cu is added to the steel [Col 7 lines 1-8].   This overlaps the claimed range.

In regards to claim 14, Takajo further teaches the thickness of the sheet of material is 0.01 to 0.4 mm [Col 3 lines 33-34].  This overlaps the claimed range.

In regards to claim 17, Takajo teaches an electromagnetic steel sheet contains Cr in an amount from 1.5-20% by weight, Si in an amount from 2.5-10% by weight, further having a maximum total (C+N) content of about 100 ppm by weight [Abstract, Col 3 lines 23-30].  The sheet further contains a maximum amount of about 5% by weight of Al with the remainder being Fe and inevitable impurities [Col 3 lines 23-30, 51-56].  The amount of P is 3 to 5 ppm by weight and the amount of S is 2 to 3 ppm [Col 3 lines 55-61].  The ranges for Si, Al and Cr overlap the claimed ranges.  No further elements are required thus the alloy is deemed to meet the consisting of limitation.  The ranges overlap and meet formula (I), for example 18% Cr, 5.5% Si and 4% Al are within the taught ranges of Takajo and lead to 14 ≤( 5.5+ (1.15*4)+(18*0.35)=16.4).  Takajo further teaches that a maximum of 1% by weight of Cu is added to the steel [Col 7 lines 1-8].   This overlaps the claimed range.

In regards to claim 18, Takajo further teaches the thickness of the sheet of material is 0.01 to 0.4 mm [Col 3 lines 33-34].  This overlaps the claimed range.

Claims 7, 10-12, 15-16, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takajo et al. (US 6,364,962), herein Takajo, as applied to claims 1-3, 8, 13 and 17-18 above, and further in view of Izumida et al. (JP 2000273588 A), herein Izumida.

In regards to claims 7, 10-12, 15-16, and 19-20, Takajo does not expressly teach a heating element made of the Fe-Cr alloy. 
 Izumida teaches a ferritic stainless steel alloy that contains as chemical components in wt%: C: 0.001 to 0.05%, N: 0.001 to 0.05%, Si: 0.3% to 5.0%, Mn: 0.2-1.0%, Cr: 17.0-32.0%, Ni: 0.02-0.60%, Al: 1.0-6.0%, Mo: 0.5-1.5%  and the balance has a component consisting of Fe and unavoidable impurities [0005, 0012].  The composition is limited to the formula: 0.002≦C+N<0.080% [0005, 0013]. Izumida is silent to the presence of P and S in the steel and thus the elements are deemed present at 0 wt.%.  The ranges of the elements overlap those of the claimed elements.   The ranges overlap formula (I), for example Si =4, Al=5 and Cr= 18 are within the taught ranges and leads to: 14 ≤ 4+ 1.15*5+ 0.35*18 = 16.05.
The steel compositions  of Takajo and that of Izumida are similar.
Izumida teaches the steel alloy is used for an electric heating material (heating element) [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the steel of Takajo as the electric heating element of Izumida.  One would have been motivated to do so as it would have been the substitution of one steel material for a substantially similar steel material to yield predictable results.
Response to Arguments
Applicant’s arguments, see Pgs. 1-5, filed 02/14/2022, with respect to the rejections based on Izumida and the second embodiment set forth in the rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Takajo et al. (US 6,364,962), herein Takajo and of Izumida et al. (JP 2000273588 A), herein Izumida- using the first embodiment as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784